15‐589‐cv                                                        
MacDermid Printing Sols. LLC v. Cortron Corp. 




                                         In the
             United States Court of Appeals
                           for the Second Circuit
                                                   
 
 
                               AUGUST TERM 2015 
                                         
                                 No. 15‐589‐cv 
                                         
                    MACDERMID PRINTING SOLUTIONS LLC, 
                     Plaintiff‐Counter‐Defendant–Appellee, 
 
                                            v. 
 
                        CORTRON CORPORATION, 
                 Defendant‐Counter‐Claimant–Appellant. 
                                            
                                       
             On Appeal from the United States District Court 
                     for the District of Connecticut 
                                            
 
                             ARGUED: MAY 13, 2016 
                            DECIDED: AUGUST 10, 2016 
                                              
 
Before: CABRANES, STRAUB, and LOHIER, Circuit Judges. 

                                                   
       On appeal from a judgment of the United States District Court 
for  the  District  of  Connecticut  (Michael  P.  Shea,  Judge),  which 
awarded damages of $64,670,821 pursuant to a jury verdict on claims 
for  violations  of  federal  and  state  antitrust  laws,  breach  of  contract, 
misappropriation  of  trade  secrets,  spoliation,  and  violations  of  state 
statutes  prohibiting  computer  crimes  and  unfair  trade  practices. 
Defendant‐appellant argues that the District Court erred in denying a 
new  trial  or  judgment  as  a  matter  of  law  on  plaintiff‐appellee’s 
antitrust  claims;  permitting  plaintiff‐appellee  to  present  evidence 
previously  withheld  under  the  attorney‐client  privilege  and  work‐
product  doctrine;  and  failing  to  remit  or  to  order  a  new  trial  on 
damages regarding the antitrust and trade‐secrets claims. 

       We  hold  that  the  District  Court  erred  in  denying  defendant‐
appellant  judgment  as  a  matter  of  law  with  respect  to  the  antitrust 
claims  because  plaintiff‐appellee  failed  to  prove  that  the  challenged 
conduct  harmed  competition.  We  therefore  REVERSE  the judgment 
of  the  District  Court  with  respect  to  the  federal  and  state  antitrust 
claims.  We  otherwise  AFFIRM  the  judgment  of  the  District  Court 
and REMAND the cause to the District Court to recalculate damages 
in a manner consistent with this opinion. 

                                                

                             JOHN R. HORVACK, JR. (James K. Robertson, 
                             Jr., Fatima Lahnin, John L. Cordani, Jr., on 
                             the brief), Carmody Torrance Sandak & 




                                        2 
                           Hennessey LLP, New Haven, CT; for 
                           Plaintiff‐Counter‐Defendant–Appellee. 

                           JOHN P. ELWOOD (Joshua S. Johnson, on the 
                           brief), Vinson & Elkins LLP, Washington, 
                           DC; Harry First, New York, NY; Craig A. 
                           Raabe, Nuala E. Droney, Robinson & Cole 
                           LLP, Hartford, CT; for Defendant‐Counter‐
                           Claimant–Appellant.         

                                              

JOSÉ A. CABRANES, Circuit Judge: 

      This  appeal  primarily  concerns  the  requirements  for  proving 
an  adverse  effect  on  competition  for  purposes  of  section  1  of  the 
Sherman  Act,  15  U.S.C.  § 1,  in  cases  where  the  plaintiff  has  not 
proved  that  the  allegedly  anticompetitive  behavior  led  to  higher 
prices, reduced output, or lower quality in the market. We hold that 
in such cases, a plaintiff may not prevail under the “rule of reason” 
merely by proving that (1) the defendant exercised “market power,” 
and  (2)  the  challenged  behavior  may  have  misled  consumers  to 
believe  that  certain  products  were  no  longer  available,  without 
showing that consumers actually experienced reduced access to those 
products.  

      Defendant‐appellant Cortron Corp. (“Cortron”) appeals from a 
February 17, 2015 judgment of the United States District Court for the 
District  of  Connecticut  (Michael  P.  Shea,  Judge),  which  awarded 




                                     3 
damages  of  $64,670,821  pursuant  to  a  jury  verdict  for  plaintiff‐
appellee  MacDermid  Printing  Solutions  LLC  (“MacDermid”)  on  its 
claims for violations of federal and Connecticut antitrust laws, breach 
of  contract,  misappropriation  of  trade  secrets,  spoliation,  and 
violations  of  Connecticut  statutes  prohibiting  computer  crimes  and 
unfair  trade  practices.  MacDermid  had  alleged  that  its  commercial 
rival,  nonparty  E.  I.  du  Pont  de  Nemours  &  Co.  (“DuPont”),  filed  a 
bogus  patent‐infringement  suit  against  Cortron,  MacDermid’s 
supplier,  and  that  when  Cortron  and  DuPont  settled  that  suit,  they 
entered  into  an  anticompetitive  conspiracy  that  damaged 
MacDermid’s business and hurt consumers. 

       On  appeal,  Cortron  argues  that  the  District  Court  erred  in  (1) 
denying  Cortron  a  new  trial  or  judgment  as  a  matter  of  law  on  its 
antitrust claims; (2) permitting MacDermid to present evidence of its 
lawyers’ patent advice; (3) concluding that the jury’s identical awards 
on each of the antitrust claims were not duplicative; and (4) failing to 
remit or to order a new trial on damages regarding the antitrust and 
trade‐secrets claims. 

       We agree with Cortron that the District Court erred in denying 
Cortron  judgment  as  a  matter  of  law  with  respect  to  MacDermid’s 
antitrust  claims  because  MacDermid  failed  to  present  evidence  that 
Cortron’s  conduct  harmed  competition.  We  therefore  REVERSE  the 
judgment  of  the  District  Court  with  respect  to  the  antitrust  claims. 
We  otherwise  AFFIRM  the  judgment  of  the  District  Court  and 
REMAND the cause to the District Court to recalculate damages in a 
manner consistent with this opinion. 




                                      4 
                                 I. BACKGROUND 

        A. Factual Background1 

        MacDermid  and  DuPont  market  thermal  flexographic 
processors,  which  are  used  to  make  plates  for  printing  commercial 
packaging.  Such  processors  are  typically  sold  either  to  commercial 
printers,  which  produce  packaging  for  consumer‐goods  companies, 
or to “trade shops,” which supply plates to commercial printers. 

        DuPont  introduced  the  first  thermal  flexographic processor in 
2000,  under  the  “FAST”  trade  name.  In  2002,  MacDermid  began  to 
develop  an  alternative  to  FAST,  which  it  introduced  in  2004  under 
the  “LAVA”  trade  name.  At  all  relevant  times,  MacDermid  and 
DuPont were the only companies that marketed thermal flexographic 
processors, and DuPont had a dominant share of that market.2 

        Soon  after  introducing  its  LAVA  machines,  MacDermid 
entered  into  two  contracts  with  Cortron.  Under  the  “Joint 
Development  Agreement,”  signed  in  November  2004,  MacDermid 
would pay Cortron to develop a second‐generation LAVA processor. 
Under  the  “Manufacturing  Agreement,”  signed  in  April  2005, 

      “Because  this  appeal  follows  a  jury  verdict,  we  view  the  facts  in  the  light 
    1

most favorable to the prevailing party,” i.e., MacDermid. Vill. of Freeport v. Barrella, 
814 F.3d 594, 599 n.1 (2d Cir. 2016). 
    2  MacDermid  asserts  in  its  brief  that  “DuPont  controlled  90%  of  the  relevant 
market,” MacDermid Br. 21, but cites nothing in the record to support this figure. 
Nonetheless,  Cortron  does  not  dispute  that  DuPont  controlled  most  of  the 
relevant market.  




                                              5 
MacDermid  would  pay  Cortron  to  build  first‐generation  LAVA 
processors and to safeguard MacDermid’s proprietary information. 

       In 2008, DuPont scheduled a meeting with Cortron, ostensibly 
to  discuss  potential  business  opportunities.  During  the  meeting, 
which  took  place  on  April  1,  2008,  DuPont  informed  Cortron  that  it 
had  filed  a  lawsuit  alleging  that  Cortron’s  work  for  MacDermid 
infringed DuPont Patent No. 6,797,454 (“the ’454 patent”). 

       DuPont  and  Cortron  settled  that  suit  in  June  2008.  As  part  of 
the settlement, Cortron agreed “to immediately cease manufacturing, 
selling,  and  offering  to  sell”  thermal  flexographic  systems;3  “to 
immediately  cease  and  desist  providing  all  service  and/or  technical 
support”  for  LAVA  products;  and  to  give  DuPont  “all  Technical 
Information  relating  to”  LAVA.4  In  exchange,  DuPont  agreed,  inter 
alia,  to  dismiss  its  patent‐infringement  suit  with  prejudice  and  to 
indemnify  Cortron  against  any  lawsuit  brought  by  MacDermid.  In 
addition,  under  a  separate  agreement,  DuPont  paid  Cortron  about 
$140,000  for  design  work  related  to  certain  DuPont  products. 
Pursuant  to  the  settlement  agreement,  Cortron  gave  DuPont  all 
technical  information  it  had  regarding  LAVA  technology  before 
deleting  that  information  from  its  own  systems.  About  five  months 
later, Cortron ceased operations. 


   3  Cortron was permitted to complete seven LAVA units then in progress, but 
was required to tell DuPont where those units would be shipped. J.A. 1287. “J.A.” 
refers to the Joint Appendix. 
   4 J.A. 1287, 1288.  




                                        6 
       DuPont announced the settlement in a press release issued on 
July 30, 2008:  

       Under the terms of the agreement, Cortron . . . agrees to 
       immediately  cease  manufacturing  LAVA  [processors], 
       as  well  as  to  immediately  discontinue  providing  all 
       service,  spare  parts,  and  technical  support  for  any 
       LAVA  equipment  . . . .  Thermal  processing  equipment 
       manufactured  by  Cortron  has  been  marketed  and  sold 
       by  MacDermid  Printing  Solutions,  LLC  under  the 
       LAVA trade name.5 

       Unsurprisingly,  DuPont  hoped  that  this  press  release  would 
make  potential  customers  “more  likely  to  buy  DuPont’s  FAST” 
processors  and  “less  likely”  to  buy  MacDermid’s  competing  LAVA 
products.6  Later  that  day,  MacDermid  issued  its  own  press  release, 
which  accused  DuPont  of  “inappropriately  rais[ing]  some  questions 
regarding  MacDermid’s  ability  to  support”  its  LAVA  products  and 
“assure[d]  [MacDermid’s]  customers  that  it  will  continue  to  sell, 
support and service” LAVA equipment.7 

       Meanwhile,  MacDermid  had  already  started  searching  for  a 
new  manufacturer  to  replace  Cortron.  MacDermid  had  been 
concerned about Cortron’s financial stability even before the DuPont 
   5 J.A. 1312.  
   6 J.A. 641. 
   7 J.A. 1313. 




                                     7 
lawsuit.  In  2007,  MacDermid  had  started  to  plan  for  Cortron’s 
potential  failure,  and  by  February  2008,  MacDermid  had  contacted 
three  possible  alternative  suppliers.  MacDermid’s  concerns  only 
deepened after it learned about the pending litigation. In July 2008—
after  learning  about  DuPont’s  lawsuit,  but  before  the  Cortron‐
DuPont settlement agreement was announced—MacDermid decided 
to switch from Cortron to a new manufacturer, OLEC Corporation.  

       Ordinarily,  MacDermid  would  have  expected  Cortron  to 
facilitate  the  transition  by  transferring  to  OLEC  any  technical 
information  it  had  regarding  LAVA  machines.  But  because  Cortron 
had  given  all  extant  LAVA  technical  information  to  DuPont,  and 
because  MacDermid  did  not  have  its  own  copy  of  that  information, 
OLEC  had  to  reverse‐engineer  the  specifications  needed  to 
manufacture  new  LAVA  machines.  The  reverse‐engineering  process 
cost  $29,970  and  took  about  nine  months.  During  this  transition 
period,  MacDermid  was  unable  to  obtain  new  LAVA  machines. 
Nonetheless,  MacDermid  always  retained  an  inventory  of  LAVA 
processors and “never was unable to fulfill a sale,” according to the 
testimony of its general manager.8 

       B. Procedural History 

       MacDermid  filed  the  instant  action  in  September  2008  in 
Connecticut  state  court,  alleging  that  Cortron  and  DuPont  had 
engaged  in  an  antitrust  conspiracy  in  violation  of  section  1  of  the 

   8 J.A. 511. 




                                      8 
Sherman Act, 15 U.S.C. § 1, and the Connecticut Antitrust Act, Conn. 
Gen. Stat. §§ 35‐26, 35‐28. MacDermid also brought claims under the 
Connecticut Uniform Trade Secrets Act (“CUTSA”), Conn. Gen. Stat. 
§§ 35‐50 to 35‐58; under the state computer‐crime statute, Conn. Gen. 
Stat.  §§ 53a‐251,  52‐570b;  under  the  Connecticut  Unfair  Trade 
Practices  Act  (“CUTPA”),  Conn.  Gen.  Stat.  §§ 42‐110a  to  42‐110q; 
under state contract law; and for spoliation of evidence. Cortron filed 
various  counterclaims9  and  removed  the  case  to  the  United  States 
District Court for the District of Connecticut. 

        After  a  trial  in  June  and  July  2014,  the  jury  found  for 
MacDermid on all issues and awarded it approximately $35.4 million 
in  compensatory  damages.10  The  District  Court  denied  Cortron’s 
post‐verdict  motion  for  judgment  as  a matter  of  law,  and  denied  its 
post‐verdict  motion  for  a  new  trial  on  condition  that  MacDermid 
agree to a remitted award of $19,757,854 in compensatory damages.11 


   9  Namely,  for  breach  of  contract,  fraudulent  misrepresentation,  negligent 
misrepresentation, unjust enrichment, quantum meruit, breach of the covenant of 
good faith and fair dealing, and violation of CUTPA. 
   10 The jury awarded $7,903,909 on the breach‐of‐contract claim; $3,941,325 on 
each  of  the  three  antitrust  claims;  $3,790,939  under  CUTSA;  $29,970  on  the 
computer‐crime  claim;  and  $11,875,204  under  CUTPA.  Pursuant  to  Federal  Rule 
of Civil Procedure 50(a), the District Court granted judgment as a matter of law to 
MacDermid  on  one  of  Cortron’s  counterclaims  for  fraud  and  negligent 
misrepresentation. See MacDermid Printing Sols., Inc. v. Cortron Corp., No. 3:08‐CV‐
1649 (MPS), 2014 WL 3943629, at *1 (D. Conn. Aug. 12, 2014). 

     MacDermid Printing Sols., LLC v. Cortron Corp., No. 3:08‐CV‐1649 (MPS), 2014 
   11

WL 3943629, at *17 (D. Conn. Jan. 20, 2015). 




                                          9 
The  District  Court  also  awarded  punitive  damages  of  $3,790,939 
under  CUTSA  “as  punishment  for  Cortron’s  willful  and  malicious 
disclosure  of  MacDermid’s  trade  secrets,”  as  well  as  $100,000  in 
punitive  damages  for  the  “intentional  or  recklessly  indifferent 
violation  of  CUTPA  in  destroying  MacDermid’s  trade  secrets.”12  All 
told,  the  final  judgment  against  Cortron—including  attorneys’  fees, 
interest,  and  treble  antitrust  damages—totaled  $64,670,821.  This 
appeal followed.  

                                 II. DISCUSSION 

   A. Judgment as a Matter of Law on MacDermid’s Antitrust 
        Claims 

        We  first  consider  Cortron’s  argument  that  the  District  Court 
erred  in  denying  it  judgment  as  a  matter  of  law  (“JMOL”)  on 
MacDermid’s federal and state antitrust claims.  

        1. Standard of Review 

        We review de novo a district court’s denial of JMOL pursuant to 
Rule 50(b) of the Federal Rules of Civil Procedure.13 Where a jury has 
rendered  a  verdict  for  the  non‐movant,  a  court  may  grant  JMOL 
“only if the court, viewing the evidence in the light most favorable to 




   12 Id. at *20. 
   13 Cash v. Cty. of Erie, 654 F.3d 324, 332 (2d Cir. 2011).  




                                           10 
the non‐movant, concludes that a reasonable juror would have been 
compelled to accept the view of the moving party.”14  

         “In order for a party to pursue a request for JMOL on appeal, 
the  party  must  have  made  timely  motions  for  JMOL  in  the  district 
court.”15 In particular, a party must first move for JMOL pursuant to 
Rule  50(a)  before  the  case  is  submitted  to  the  jury.  If  the  Rule  50(a) 
motion  is  denied,  “the  movant  may,  no  later  than  28  days  after  the 
entry of a judgment, ‘file a renewed motion for judgment as a matter 
of  law.’”16  “Because  the  Rule  50(b)  motion  is  only  a  renewal  of  the 
preverdict motion, it can be granted only on grounds advanced in the 
preverdict motion.”17 A district court may grant a Rule 50(b) motion 
based  on  a  ground  not  advanced  in  a  Rule  50(a)  motion  “only  if 
necessary to prevent manifest injustice.”18 

         Here, Cortron moved for JMOL both before and after the case 
was  submitted  to  the  jury.  The  parties  disagree,  however,  about 
which  arguments  Cortron  preserved  in  its  Rule  50(a)  motion.  The 
District  Court  found  that  Cortron  properly  preserved  its  argument 


    14 Id. at 333 (internal quotation marks omitted) (emphasis in original). 
    15 Lore v. City of Syracuse, 670 F.3d 127, 152 (2d Cir. 2012). 
    16 Id. at 153 (quoting Fed. R. Civ. P. 50(b)) (emphasis in Lore). 

    Id. (quoting Fed. R. Civ. P. 50 Advisory Comm. Note (2006)) (alteration and 
    17

emphasis omitted). 

      Crawford  v.  Tribeca  Lending  Corp.,  815  F.3d  121,  127  (2d  Cir.  2016)  (internal 
    18

quotation marks omitted). 




                                              11 
that MacDermid had failed to prove harm to competition, but that it 
did  not  preserve  several  other  arguments  raised  in  its  Rule  50(b) 
motion.19  Cortron  continues  to  press  two  of  those  purportedly 
unpreserved  arguments  on  appeal:  (1)  that  MacDermid  failed  to 
prove lost sales because its case relied on “expert testimony founded 
on  statistically  insignificant  results”;20  and  (2) that the  DuPont  press 
release  was  “commercial  speech”  that  is  presumptively  harmless 
under antitrust laws.21  

         We  agree  with  the  District  Court  that  Cortron  preserved  its 
argument that  MacDermid  failed  to  prove  harm to  competition22—a 
conclusion  MacDermid  does  not  challenge  on  appeal.  We  therefore 
consider this argument de novo. Because we conclude below that this 
argument offers a sufficient reason to entitle Cortron to JMOL on the 



      Namely, (1) that MacDermid had failed to prove it was injured because the 
    19

proof offered was based on a statistical analysis that was insignificant at the 95% 
confidence interval; (2) that the DuPont press release was presumptively harmless 
commercial  speech;  (3)  that settling a  patent‐infringement  claim  cannot  give  rise 
to  antitrust  liability  unless  that  claim  is  proved  to  be  baseless;  (4)  that  the 
procompetitive  effects  of  Cortron’s  actions  outweighed  the  anticompetitive 
effects; (5) that MacDermid had failed to prove concerted action between Cortron 
and  DuPont;  and  (6)  that  Conn.  Gen.  Stat.  § 35‐28  bars  only  per  se  violations  of 
section 1 of the Sherman Act, and not violations under the “rule of reason.”  
    20 Cortron Br. 36. 
    21 Id. at 27. 

       Cortron  preserved  this  argument  following  the  close  of  evidence,  J.A.  769, 
    22

and in its renewed motion for JMOL, J.A. 1860–62. 




                                             12 
antitrust claims, we need not consider whether Cortron preserved its 
other antitrust arguments.  

         2. The Legal Framework Governing MacDermid’s Antitrust 
             Claims 

         MacDermid’s federal and state antitrust claims are identical for 
purposes  of  this  appeal.23  Accordingly,  we  focus  here  on 
MacDermid’s federal claim, which was brought pursuant to section 1 
of the Sherman Act.  

         Section  1  of  the  Sherman  Act  prohibits,  in  relevant  part, 
“[e]very  contract,  combination  in  the  form  of  trust  or  otherwise,  or 
conspiracy,  in  restraint  of  trade  or  commerce.”24  Under  section  1, 
some restraints on trade, such as horizontal agreements to fix prices, 
are  unlawful  per  se,  while  others  must  be  evaluated  under  the  so‐
called  “rule  of  reason.”25  MacDermid  alleged  that  Cortron  violated 
section 1 of the Sherman Act under the rule of reason. 



    23 See Conn. Gen. Stat. § 35‐44b (“It is the intent of the General Assembly that 
in  construing  [the  Connecticut  Antitrust  Act],  the  courts  of  this  state  shall  be 
guided  by  interpretations  given  by  the  federal  courts  to  federal  antitrust 
statutes.”).  
    24 15 U.S.C. § 1.  
    25 See, e.g., Leegin Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 885–86 
(2007) (“Under [the] rule [of reason], the factfinder weighs all of the circumstances 
of  a  case  in  deciding  whether  a  restrictive  practice  should  be  prohibited  as 
imposing an unreasonable restraint on competition. . . . In its design and function 
the  rule  distinguishes  between  restraints  with  anticompetitive  effect  that  are 




                                            13 
         A  plaintiff  seeking  to  prove  an  antitrust  violation  under  the 
rule  of  reason  must  initially  show  that  the  challenged  action 
adversely  affected  competition  in  the  relevant  market.26  (Here,  the 
relevant market is thermal flexographic processors.27) A plaintiff may 
satisfy  this  requirement  in  either  of  two  ways.  First,  a  plaintiff  may 
offer  direct  evidence  of  harm  to  competition  by  proving  higher 
prices,  reduced  output,  or  lower  quality  in  the  market  as  a  whole.28 
Alternatively,  a  plaintiff  may  demonstrate  an  adverse  effect 
indirectly by establishing that the alleged conspirators had sufficient 
“market power” to cause an adverse effect, “plus some other ground 
for  believing  that  the  challenged  behavior”  has  harmed 
competition.29  “Market  power”  is  “defined  as  the  ability  of  a  single 
seller to raise prices and restrict output.”30 

         In  Tops  Markets,  Inc.  v.  Quality  Markets,  Inc.,  we  held  that  a 
plaintiff seeking to prove an adverse effect indirectly need show only 


harmful  to  the  consumer  and  restraints  stimulating  competition  that  are  in  the 
consumer’s best interest.” (internal quotation marks omitted)). 
    26 Tops Mkts., Inc. v. Quality Mkts., Inc., 142 F.3d 90, 96 (2d Cir. 1998). 

      See MacDermid Printing Sols., Inc. v. Cortron Corp., No. 3:08‐CV‐1649 (MPS), 
    27

2014 WL 2615361, at *4–6 (D. Conn. June 12, 2014).  

      See, e.g., Capital Imaging Assocs., P.C. v. Mohawk Valley Med. Assocs., Inc., 996 
    28

F.2d 537, 547 (2d Cir. 1993). 
    29 See Tops Mkts., 142 F.3d at 97.  

       Virgin  Atl.  Airways  Ltd.  v.  British  Airways  PLC,  257  F.3d  256,  265  (2d  Cir. 
    30

2001) (brackets and internal quotation marks omitted).  




                                              14 
“that  the  challenged  behavior  could  harm  competition.”31  Other 
Second  Circuit  cases,  however,  have  required  evidence  that  the 
challenged  behavior  will  harm  competition.32  But  despite  differences 
in  phrasing,  our  cases  have  always  required,  as  a  practical  matter, 
some evidence that the challenged action has already had an adverse 
effect on competition, even if consumers have not yet felt that effect.33  

         Indeed,  although  we  have  sometimes  described  “direct”  and 
“indirect”  proof  as  alternative  ways  of  satisfying  the  adverse‐effect 
requirement, there is really only one way to prove an adverse effect 
on competition under the rule of reason: by showing actual harm to 
consumers  in  the  relevant  market.34  How  “actual  harm”  is  shown 
determines  whether  proof  of  market  power  is  also  required.  If  a 


      142 F.3d at 97 (emphasis supplied); see also F.T.C. v. Ind. Fed’n of Dentists, 476 
    31

U.S. 447, 460 (1986) (stating in dicta that “the purpose of the inquiries into market 
definition  and  market  power  is  to  determine  whether  an  arrangement  has  the 
potential for genuine adverse effects on competition”). 

     See CDC Techs., Inc. v. IDEXX Labs., Inc., 186 F.3d 74, 81 (2d Cir. 1999); K.M.B. 
    32

Warehouse Distribs., Inc. v. Walker Mfg. Co., 61 F.3d 123, 129 (2d Cir. 1995). 

       See  Tops  Mkts.,  142  F.3d  at  97;  see  also  United  States  v.  Visa  U.S.A.,  Inc.,  344 
    33

F.3d 229, 238 (2d Cir. 2003) (holding that after demonstrating market power, the 
government  must  show  that  “defendants’  actions  have  had  substantial  adverse 
effects on competition” (emphasis supplied)). 
    34   See  Tops  Mkts.,  142  F.3d  at  96,  97  (“[P]laintiff  provided  no  evidence  other 
than  market  share  to  prove  that  defendants’  action  had  an  adverse  effect  on 
competition. . . . Hence, despite [defendant’s] presumed market power, [plaintiff] 
still failed to show any adverse effect on competition as a whole.”); see also CDC 
Techs.,  186  F.3d  at  81  (implying  that  the  requirement  for  proving  harm  to 
competition is the same whether or not market power is shown). 




                                                 15 
plaintiff proves that consumers have already experienced harm from 
the challenged behavior because of higher prices, reduced output, or 
lower quality, then proof of market power is not required. Otherwise, 
it is.35  

         Our cases suggest that it is possible, at least in theory, to prove 
that  a  challenged  action  harmed  competition  without  offering 
evidence  of  higher  prices,  reduced  output,  or  reduced  quality.  We 
have  never  explained,  however,  what  such  proof  would  look  like. 
Indeed,  in  no  precedential  opinion  in  this  Circuit  has  a  plaintiff 
successfully  proved  an  adverse  effect  on  competition  without 
offering evidence of changed prices, output, or quality. 

         We first discussed “indirect” proof in Capital Imaging Associates, 
P.C.  v.  Mohawk  Valley  Medical  Associates,  Inc.36  In  that  case,  we 
suggested  that  a  plaintiff  that  is  unable  to  prove  an  actual  adverse 
effect  through  price,  output,  or  quality  “must  at  least  establish  that 
defendants  possess  the  requisite  market  power  so  that  [the 
challenged  action]  has  the  potential  for  genuine  adverse  effects  on 
competition.”37  Because  the  plaintiff  in  that  case  failed  to  prove 



       See  Geneva  Pharm.  Tech.  Corp.  v.  Barr  Labs.  Inc.,  386  F.3d  485,  509  (2d  Cir. 
    35

2004) (“If plaintiff can demonstrate an actual adverse effect on competition, such 
as reduced output, there is no need to show market power in addition.” (citation 
omitted)); K.M.B., 61 F.3d at 129. 
    36 996 F.2d 537. 
    37 Id. at 546 (emphasis supplied) (internal quotation marks omitted).  




                                               16 
market power, we had no need to consider what additional evidence 
of harm to competition might have been required. 

        We  revisited  the  issue  in  K.M.B.  Warehouse  Distributors,  Inc.  v. 
Walker Manufacturing Co.38 In K.M.B., we emphasized that under the 
rule of reason, “a showing of market power, while necessary to show 
adverse  effect  indirectly,  is  not  sufficient,”  and  that  a  plaintiff  must 
offer  “other  grounds  to  believe  that  the  defendant’s  behavior  will 
harm  competition  market‐wide.”39  As  in  Capital  Imaging,  however, 
we  had  no  cause  to  decide  what  “other  grounds”  might  suffice, 
because  the  plaintiff  offered  no  reason  at  all  to  think  that  the 
challenged behavior had harmed or would harm competition.40  

        We did suggest, in dicta, two possible examples of such “other 
grounds”: “the inherent[ly] anticompetitive nature of [a] defendant’s 
behavior or the structure of the interbrand market.”41 We have never 
had  occasion  to  determine  in  a  precedential  opinion,  however,  in 
what situations either of these considerations would actually enable a 
plaintiff  to  indirectly  prove  an  adverse  effect  on  competition.  We 
have  suggested  that  actions  that  reduce  consumer  choice  are 




   38 61 F.3d 123. 
   39 Id. at 129. 
   40 Id. at 129–30. 
   41 Id. at 129. 




                                       17 
inherently  anticompetitive.42  We  have  also  suggested  that  “the 
structure  of  the  interbrand  market”  means,  in  practice,  an  inquiry 
into  whether  the  challenged  behavior  “significantly  restrict[ed]” 
competitors’  ability  to  enter  the  relevant  market  and  compete—in 
other  words,  whether  the  challenged  behavior  created  significantly 
higher barriers to entry.43 In no case, however, have we actually held 
that  proof  of  market  power  plus  any  particular  interbrand  market 
structure was sufficient to prove an adverse effect on competition as 
a whole.  

         In  sum,  proving  an  adverse  effect  on  competition  without 
showing  increased  price,  reduced  output,  or  reduced  quality  in  the 
market has remained possible in theory but elusive in practice.  


    42  See Ross v. Bank of Am., N.A. (USA), 524 F.3d 217, 223–24 (2d Cir. 2008). The 
issue  presented  in  Ross  was  whether  plaintiffs  had  Article  III  standing;  we  thus 
had  no  reason  to  make  any  definitive  pronouncement  about  how  to  analyze 
reduction in consumer choice under the rule of reason. See also Ross v. Citigroup, 
Inc.,  630  F.  App’x  79,  82  n.4  (2d  Cir.  2015)  (summary  order)  (declining  to  reach 
issue  of  whether  collusion  to  reduce  consumer  choice  in  the  circumstances 
presented  constituted  an  unreasonable  restraint  on  trade).  In  many  cases,  of 
course, “inherently anticompetitive” behavior would likely be deemed illegal per 
se  and  thus  not  analyzed  under  the  rule  of  reason.  Cf.  Copperweld  Corp.  v.  Indep. 
Tube Corp., 467 U.S. 752, 768 (1984) (“Certain agreements, such as horizontal price 
fixing and market allocation, are thought so inherently anticompetitive that each 
is illegal per se without inquiry into the harm it has actually caused.”). 

      See Clorox Co. v. Sterling Winthrop, Inc., 117 F.3d 50, 59 (2d Cir. 1997) (internal 
    43

quotation  marks  omitted);  see  also  Tops  Mkts.,  142  F.3d  at  97  (suggesting  that  in 
considering  “the  structure  of  the  interbrand  market,”  the  relevant  inquiry  was 
whether  the  challenged  action  “foreclose[d]  other  prospective  . . .  competitors 
from entering the market in desirable locations”). 




                                              18 
         3. Application 

         MacDermid  sought  to  prove  an  antitrust  violation  under  the 
rule of reason. As such, it was required to prove an adverse effect on 
competition. It has failed to do so here. 

                    a. Direct Proof of Competitive Harm 

         As  an  initial  matter,  we  agree  with  the  District  Court  that 
MacDermid  has  not  directly  proved  an  adverse  effect  on 
competition.44  Although  MacDermid  contends  that  the  jury  could 
reasonably  have  found  that  the  purported  conspiracy  increased 
prices, MacDermid does not suggest, much less show, that prices for 
thermal  flexographic  processors  actually  rose  after  DuPont’s 
settlement  with  Cortron.  Instead,  MacDermid  argues  that  DuPont 
would  have  decreased  its  prices  but  for  the  conspiracy.45  But  this 
amounts  to  little  more  than  speculation.  To  prove  an  actual  adverse 
effect  on  price,  a  plaintiff  must  show  just  that—that  prices  actually 
increased.46 


    44  See  J.A.  772  (finding  “no  evidence”  that  the  purported  Cortron‐DuPont 
conspiracy resulted in reduced output or higher prices in the market for thermal 
flexography processors); J.A. 774. MacDermid comes close to conceding this point. 
See  MacDermid  Br.  23  (criticizing  Cortron’s  “blinkered  focus  on  ‘price,  quality, 
and output’”). 
    45 MacDermid Br. 25–26. 

     See Tops Mkts., 142 F.3d at 96; see also Virgin Atl., 257 F.3d at 264 (holding that 
    46

“expert testimony rooted in hypothetical assumptions cannot substitute for actual 
market data” when showing an actual adverse effect on price).  




                                           19 
         Nor  has  MacDermid  produced  evidence  that  the  purported 
conspiracy  led  to  reduced  output  in  the  market.  A  reasonable  jury 
could  have  found  that  the  Cortron‐DuPont  settlement  resulted  in 
MacDermid’s losing its critical supplier, which in turn prevented the 
production of new LAVA machines for about nine months. But while 
this  disruption  may  have  reduced  the  total  number  of  thermal 
flexographic processors in the world, it did not reduce the number of 
such  processors  from  the  perspective  of  consumers.47  During 
MacDermid’s  transition  from  Cortron  to  OLEC,  MacDermid  always 
maintained an inventory of LAVA machines, which always exceeded 
consumer  demand.48  Accordingly,  the  production  of  additional 
LAVA  machines  during  that  time  would  not  have  increased,  in  any 
meaningful  sense,  the  number  of  machines  that  consumers  could 
actually buy.49 



       See  Tops  Mkts.,  142  F.3d  at  96  (“[E]ven  if  plaintiff  were  hindered  from 
    47

competing, nothing changed in the relevant product market from the consumer’s 
perspective.”);  Capital  Imaging,  996  F.2d  at  547  (“It  has  not  [been]  shown  that 
defendants’  activities  have  had  any  adverse  impact  on  . . .  output  . .  .  offered  to 
consumers . . . .”). 

      See  J.A.  511  (testimony  of  MacDermid  general  manager  that  MacDermid 
    48

“never was unable to fulfill a sale” due to insufficient inventory). 

      Our conclusions with respect to price and output reinforce each other. Basic 
    49

principles  of  economics  teach  us  that,  all  things  being  equal,  price  and  output 
have an inverse relationship. See, e.g., Weyerhaeuser Co. v. Ross‐Simmons Hardwood 
Lumber Co., 549 U.S. 312, 324–25 (2007); Cal. Dental Ass’n v. F.T.C., 526 U.S. 756, 777 
(1999).  Therefore,  if  Cortron’s  actions  had  resulted  in  reduced  quantity,  they 
should also have resulted in higher prices, absent some other explanation.  




                                              20 
         We  note,  finally,  that  MacDermid  does  not  argue  that  the 
purported conspiracy reduced the overall quality of processors in the 
market.50 We turn, then, to indirect evidence of harm to competition. 

                  b. Indirect Proof of Competitive Harm 

        As  discussed  above,  to  prove  harm  to  competition  indirectly, 
MacDermid  was  required  to  show  (1)  that  the  conspirators  had 
sufficient  “market  power”  to cause an  adverse  effect,  and  (2)  “some 
other  ground  for  believing  that  the  challenged  behavior”  harmed 
competition.51  Even  if  we  assume  arguendo  that  MacDermid  has 
proved  market  power,  MacDermid  has  failed  to  provide  any  reason 
to  think  that  the  Cortron‐DuPont  agreement  harmed  competition  in 
the market as a whole. 

        MacDermid  offers  three  possible  reasons  to  believe  that 
Cortron’s  behavior  harmed  competition,  none  of  which  has  merit. 
First, MacDermid suggests that the Cortron‐DuPont settlement “was 
inherently  anticompetitive”  because  “Cortron  and  DuPont  had  a 
competitive  relationship  at  the  time.”52  But  as  the  District  Court 
correctly  observed,  Cortron  and  DuPont  did  not  compete  for 

   50    We  do  not  consider  MacDermid’s  bare  assertions  to  the  contrary.  See 
MacDermid Br. 11, 12, 22; Tolbert v. Queens Coll., 242 F.3d 58, 75 (2d Cir. 2001) (“It 
is  a  settled  appellate  rule  that  issues  adverted  to  in  a  perfunctory  manner, 
unaccompanied  by  some  effort  at  developed  argumentation,  are  deemed 
waived.” (internal quotation marks omitted)).  
   51 Tops Mkts., 142 F.3d at 97.  
   52 MacDermid Br. 21–22. 




                                          21 
customers. Rather, Cortron was an upstream supplier of MacDermid 
and  later  of  DuPont.  Accordingly,  the  mere  fact  that  Cortron  and 
DuPont  reached  an  agreement  was  no  more  inherently 
anticompetitive  than  the  earlier  agreement  between  Cortron  and 
MacDermid.  And  although  the  settlement  of  patent  litigation  is  not 
immune  from  possible  antitrust  liability,  neither  is  it  inherently 
anticompetitive.53 

         Second,  MacDermid  argues  that  “the  relevant  interbrand 
market was a duopoly,” which “is ground alone for finding [that] the 
challenged        behavior       harmed         competition.”54        But      although 
“competition is necessarily limited” in a duopoly,55 the mere fact that 
a market has few competitors does not transform every action by one 
of  them  into  an  antitrust  violation.  Rather,  even  in  a  duopoly,  a 
plaintiff  must  offer  some  other  reason  to  think  that  the  challenged 
behavior harmed competition.56  


    53 See F.T.C. v. Actavis, Inc., 133 S. Ct. 2223, 2237 (2013) (suggesting that while 
so‐called “reverse payment” settlements of patent litigation can sometimes violate 
antitrust laws, settling patent litigation without reverse payments is less likely to 
have impermissible anticompetitive effects). 
    54 MacDermid Br. 22. 
    55 See Visa U.S.A., 344 F.3d at 240. 
    56 See id. (finding evidence of harm to competition based on, inter alia, evidence 
of “the total exclusion of [two competitors] from a segment of the market”). One 
approach  might  be  to  show  that  the  challenged  behavior  resulted  in  greater 
barriers  to  entry.  See  CDC  Techs.,  186  F.3d  at 80;  ante  note 43  and  accompanying 
text. MacDermid’s expert testified at trial that “[t]here are barriers to entry” in the 
market  for  thermal  flexographic  processors,  but  he  did  not  suggest  that  the 




                                            22 
         Finally,  MacDermid  argues  that  the  Cortron‐DuPont 
conspiracy  harmed  competition  by  reducing  the  range  of  options 
available to consumers. MacDermid is correct that reduced consumer 
choice can constitute harm to competition.57 But the Cortron‐DuPont 
agreement  did  not  restrict  the  options  available  to  consumers,  who 
never lost the option of buying LAVA processors. 

         MacDermid  argues,  and  the  District  Court  found,  that  the 
Cortron‐DuPont             conspiracy—and               especially         DuPont’s         press 
release—could  have  led  “consumers  to  believe  that  MacDermid’s 
LAVA  technology  was  no  longer  available.”58  But  even  if  a  press 
release  can  rise  to  the  level  of  “[c]oercive  activity  that  prevents  its 
victims from making free choices between market alternatives”—the 
standard  courts  have  used  in  the  past  when  evaluating  purported 



Cortron‐DuPont  settlement  or  press  release  affected  those  barriers.  See  J.A.  601. 
Instead,  MacDermid  used  the  prior  existence  of  barriers  to  entry  to  establish 
DuPont’s  market  power.  See  MacDermid  Printing  Sols.,  2015  WL  251527,  at  *7. 
MacDermid does not mention barriers to entry on appeal, much less show that the 
purported conspiracy heightened existing barriers or created new ones. 
    57 See, e.g., Ind. Fed’n of Dentists, 476 U.S. at 459; Visa U.S.A., 344 F.3d at 240; see 
also  Associated  Gen.  Contractors  of  Cal.,  Inc.  v.  Cal.  State  Council  of  Carpenters,  459 
U.S. 519, 528 (1983) (“Coercive activity that prevents its victims from making free 
choices  between  market  alternatives  is  inherently  destructive  of  competitive 
conditions  and  may  be  condemned  even  without  proof  of  its  actual  market 
effect.”); Ross, 524 F.3d at 224 (“The reduction in choice and diminished quality of 
credit  services  to  which  the  cardholders  claim  they  have  been  subjected  are 
present anti‐competitive effects . . . .”).  
    58 MacDermid Printing Sols., 2015 WL 251527, at *7. 




                                                23 
limitations on consumer choice59—it is clear that the press release at 
issue  here  did  not  prevent  any  consumer  from  freely  choosing 
between DuPont and MacDermid processors.  

        The  record  shows  that  customers  continued  to  buy  LAVA 
machines  even  after  July  2008,  when  DuPont  announced  its 
settlement with Cortron and when MacDermid switched suppliers.60 
There is no evidence that even a single customer was actually misled 
into thinking that LAVA processors were no longer available.61 That 
is  not  surprising:  users  of  thermal  flexography  are  “large 
sophisticated customers” that are unlikely to be tricked into thinking 
that  a  viable  supplier  no  longer  exists,  especially  when  it  comes  to 
making  sizable  capital  expenditures.62  And  even  if  the  press  release 
did  mislead  some  customers  regarding  the  continued  availability  of 
LAVA machines,  actions  that  “merely  interfere  with  the  consumer’s 
freedom  of  choice  in  deciding”  whether  to  buy  a  product  are 




   59 See Associated Gen. Contractors of Cal., 459 U.S. at 528. 
   60  For  instance,  James  Levinsohn,  MacDermid’s  expert,  testified  that  two 
customers,  Bemis  and  Exopack,  continued  to  buy  LAVA  machines  after  DuPont 
issued the press release. J.A. 601.  
   61 See J.A. 769. 
   62 See J.A. 629; see also J.A. 1621 (quoting one LAVA model as costing $99,000 
and another model as costing $109,000); J.A. 589 (suggesting that DuPont made $2 
million  from  every  processor  it  sold,  including  subsequent  sales  of  printing 
plates). 




                                           24 
insufficient to support an antitrust claim, absent any further showing 
of “demonstrable, anti‐competitive impact.”63 

         It  is  certainly  possible  that  the  purported  Cortron‐DuPont 
conspiracy, including DuPont’s press release, led some consumers to 
buy DuPont machines instead of MacDermid ones. But even if true, 
that  would  merely  establish  harm  to  MacDermid,  not  harm  to 
competition  in  the  market  as  a  whole.  “[B]ecause  the  antitrust  laws 
protect  competition,  not  competitors,”  a  plaintiff  must  show  that 
more than its own business suffered; it must ultimately show that the 
challenged action harmed consumers.64 MacDermid has not done so 
here.65  




       See  Coniglio  v.  Highwood  Servs.,  Inc.,  495  F.2d  1286,  1293  (2d  Cir.  1974);  cf. 
    63

Nat’l Ass’n of Pharm. Mfrs., Inc. v. Ayerst Labs., Div. of/and Am. Home Prods. Corp., 
850 F.2d 904, 916 (2d Cir. 1988) (holding that, under section 2 of the Sherman Act, 
“a  plaintiff  asserting  a  monopolization  claim  based  on  misleading  advertising 
must  overcome  a  presumption  that  the  effect  on  competition  of  such  a  practice 
was de minimis” (internal quotation marks omitted)). 
    64 Clorox Co., 117 F.3d at 57; see Brunswick Corp. v. Pueblo Bowl‐O‐Mat, Inc., 429 
U.S.  477,  488  (1977)  (“The  antitrust  laws  . . .  were  enacted  for  ‘the  protection  of 
competition,  not  competitors[.]’”  (quoting  Brown  Shoe  Co.  v.  United  States,  370  U.S. 
294, 320 (1962))). 
    65 Because we hold that Cortron is entitled to judgment as a matter of law on 
MacDermid’s antitrust claims, we need not consider Cortron’s alternative request 
for  a  new  trial  or  its  argument  that  the  jury  awarded  duplicative  antitrust 
damages. 




                                               25 
        B. Admission of Evidence Concerning MacDermid’s Patent 
           Advice 

        We  next  consider  Cortron’s  argument  that  the  District  Court 
“abused its discretion” in permitting MacDermid to present evidence 
of its patent counsel’s advice, which it had previously withheld based 
on claims of attorney‐client privilege and the work‐product doctrine.  

        1. Background 

        The  events  leading  to  this  appeal  began  with  a  patent‐
infringement  suit  filed  by  DuPont,  alleging  that  Cortron’s  work  for 
MacDermid had infringed DuPont’s ’454 patent. Whether Cortron or 
MacDermid has, in fact, infringed any DuPont patent is not directly 
at issue in this litigation.66 Nonetheless, the question of infringement 
lurks  beneath  several  of  the  claims  in  this  suit.  Of  particular 
relevance  to  this  appeal,  evidence  of  infringement  could  have 
provided  Cortron  with  a  defense  against  MacDermid’s  breach‐of‐
contract  claim:  Cortron  argues  that  MacDermid  had  warranted  that 
LAVA infringed no third‐party patent, and that any infringement of 

   66   MacDermid  challenged  the  validity  of  the  ’454  patent  in  a  separate 
proceeding before the U.S. Patent and Trademark Office. See MacDermid Printing 
Sols., LLC v. E.I. DuPont de Nemours & Co., No. 2015‐1750, 2016 WL 1042927 (Fed. 
Cir.  Mar.  16,  2016).  In  addition,  DuPont  sued  MacDermid  in  the  District  of 
Connecticut  for  patent  infringement.  DuPont  and  Cortron  both  moved  to 
consolidate  that  action  with  the  instant  litigation,  but  MacDermid  opposed 
consolidation and moved to transfer DuPont’s suit to the District of New Jersey, 
where  other  litigation  was  pending  between  MacDermid  and  DuPont.  The 
District Court granted MacDermid’s motion to transfer and denied the motions to 
consolidate as moot.  




                                         26 
the  ’454  patent  therefore  constituted  a  breach  of  warranty  by 
MacDermid.67  

         Accordingly,  during  discovery  in  2009,  Cortron  sought 
evidence,  through  document  requests,  interrogatories,  and 
depositions,  about  MacDermid’s  efforts  to  determine  whether  its 
LAVA  machines  infringed  any  DuPont  patent.  MacDermid  initially 
resisted  some  of  these  discovery  requests  by  invoking  the  attorney‐
client privilege and the work‐product doctrine.  

         In  September  2012,  however,  the  United  States  District  Court 
for  the  District  of  New  Jersey  held,  in  related  litigation  between 
DuPont and MacDermid, that MacDermid had waived any privileges 
regarding the advice of its patent counsel about the design of LAVA 


       See  MacDermid  Printing  Sols.,  2014  WL  3943629,  at  *1  (explaining  why  the 
    67

District  Court  granted  MacDermid  JMOL  on  the  issue  of  “whether  MacDermid 
fraudulently  and  negligently  represented  that  its  technology  did  not  infringe  a 
patent held by a third party”). 

     The  question  of  infringement  was  also  potentially  relevant  to  MacDermid’s 
antitrust claims. Cortron essentially argued that if DuPont had an objective basis 
for  thinking  that  LAVA  infringed  the  ’454  patent,  then  DuPont’s  patent‐
infringement suit against Cortron was not an anticompetitive sham that violated 
federal and state antitrust laws. See Prof’l Real Estate Inv’rs, Inc. v. Columbia Pictures 
Indus.,  Inc.,  508  U.S.  49,  51,  61  (1993)  (holding  that  patent  litigation  is  generally 
immune from antitrust liability as long as it is  not (1) “objectively  baseless” and 
(2)  subjectively  intended  “as  an  anticompetitive  weapon”  (internal  quotation 
marks  omitted)).  Because  we  hold  that  MacDermid’s  antitrust  claim  fails  as  a 
matter of law on other grounds, we need not consider whether DuPont’s suit was 
objectively baseless. See also ante note 19 (discussing whether Cortron waived this 
argument). 




                                               27 
machines  and  their  potential  infringement  of  DuPont  patents.  In 
response to that ruling, MacDermid supplemented its production of 
documents  in  the  instant  litigation  and  amended  its  exhibit  and 
witness  lists.  Included  among  MacDermid’s  new  proposed  exhibits 
was  an  opinion  by  the  law  firm  of  Wiggin  &  Dana  LLP  stating  that 
LAVA processors did not infringe DuPont’s ’454 patent.  

         On  September  6,  2013,  Cortron  filed  a  motion  in  limine  to 
preclude MacDermid from presenting the newly disclosed evidence. 
The District Court granted the motion in part and denied it in part in 
an  order  of  June  4,  2014.68  The  court  excluded  the  Wiggin  &  Dana 
opinion,  as  well  as  any  opinion  testimony  that  MacDermid  did  not 
actually  infringe  the  ’454  patent,  but  permitted  testimony  by  John 
Cordani  (MacDermid’s  general  counsel)69  and  other  witnesses 
concerning MacDermid’s efforts to avoid infringement. 

         To  avoid  prejudicing  Cortron,  the  District  Court  permitted 
Cortron  to  engage  in  additional  discovery  in  response  to 
MacDermid’s  newly  disclosed  evidence.70  Specifically,  the  court 
ordered  MacDermid  to  supplement  its  interrogatory  response  and 

      When Cortron filed its motion, the trial was scheduled to begin on October 
    68

15, 2013. The trial actually began on June 18, 2014.  

       John  L.  Cordani,  MacDermid’s  general  counsel  and  secretary,  is  not  to  be 
    69

confused with John L. Cordani, Jr., an attorney for Carmody Torrance Sandak & 
Hennessey LLP, who appears on MacDermid’s brief.  

      Although the court decided Cortron’s motion in limine on June 4, 2014, the 
    70

court had indicated during a telephonic status conference on May 28, 2014, that it 
was inclined to authorize additional discovery. Special App. 1. 




                                           28 
document  production  and  permitted  Cortron  to  re‐depose  several 
witnesses.71 The District Court also permitted Cortron to designate an 
expert on the issue of whether MacDermid had given Wiggin & Dana 
enough  information  to  render  an  adequately  informed  patent 
opinion. 

        Pursuant  to  the  District  Court’s  order,  MacDermid 
supplemented  its  interrogatory  response,  and  Cortron  re‐deposed 
four  witnesses  between  June  6  and  June  13,  2014.  MacDermid  also 
provided  Cortron  with  a  transcript  of  an  earlier  deposition  of 
Cordani  in  New  Jersey.  Cortron  declined  to  designate  an  expert  on 
the subject of infringement. 

        2. Analysis 

        A  party  challenging  a  district  court’s  evidentiary  ruling  is 
generally  entitled  to  a  new  trial  if  (1)  “the  district  court  committed 
errors  that  were  a  clear  abuse  of  discretion,”  and  (2)  those  errors 
“were clearly prejudicial to the outcome of the trial, where prejudice 
is measured by assessing the error in light of the record as a whole.”72 


   71  In particular, the District Court permitted additional depositions of Cordani; 
James Hennessy, an engineer at MacDermid; Ryan Vest, MacDermid’s director of 
research  and  development;  and  a  witness  from  OLEC.  The  District  Court  noted 
that  MacDermid  had  already  given  Cortron  an  opportunity  to  depose  Cordani, 
and perhaps also Hennessy and Vest, in September 2013.  
   72 Marshall v. Randall, 719 F.3d 113, 116 (2d Cir. 2013) (internal quotation marks 
omitted). As we have often observed, “abuse of discretion” is a “term of art” that 
“merely signifies that a district court based its ruling on an erroneous view of the 
law or on a clearly erroneous assessment of the evidence, or rendered a decision 




                                         29 
“In civil cases, the burden falls on the appellant to show that the error 
was not harmless and that it is likely that in some material respect the 
factfinder’s judgment was swayed by the error.”73 

         Cortron  has  not  met  this  burden.  First,  Cortron  has  not  even 
shown  that  the  District  Court  erred,  much  less  “abused  its 
discretion,” in admitting the challenged evidence. We have generally 
been  reluctant to  second‐guess  a district court’s  decision  whether to 
exclude  evidence  previously  withheld  as  privileged.74  Although 
Cortron  cites  several  cases  suggesting  that  the  District  Court  would 
have  been  permitted  to  exclude  the  challenged  evidence,  none 
suggests  that  exclusion  was  required.75  Indeed,  we  have  encouraged 


that  cannot  be  located  within  the  range  of  permissible  decisions.”  Barrella,  814 
F.3d at 611 (internal quotation marks omitted). 

       Warren  v.  Pataki,  823  F.3d  125,  138 (2d  Cir.  2016)  (internal  quotation  marks 
    73

omitted). 

      Cf. United States v. 4003–4005 5th Ave., Brooklyn, NY, 55 F.3d 78, 85 (2d Cir. 
    74

1995)  (noting,  in  the  context  of  the  privilege  against  self‐incrimination,  that  “as 
long  as  a  trial  court  considers  the  relevant  factors  and  acts  with  moderation  to 
accommodate both a litigant’s valid [privilege] interests and the opposing parties’ 
needs in having the litigation conducted fairly, we will not disturb the measures 
used by that court in the exercise of its discretion.”). 

      See, e.g., id. at 85 (holding that a district court did not abuse its discretion by 
    75

precluding  the  submission  of  evidence  previously  claimed  to  be  within  the 
privilege  against  self‐incrimination);  Columbia  Pictures  Television,  Inc.  v.  Krypton 
Broad.  of  Birmingham,  Inc.,  259  F.3d 1186,  1196  (9th  Cir.  2001)  (“The  district  court 
was  also  within  its  discretion  in  excluding  evidence  of  [defendant’s]  reliance  on 
advice of counsel.”). Cortron argues that Federal Rule of Civil Procedure 37(c)(1) 
mandated  the  exclusion  of  certain  evidence  because  MacDermid  did  not  timely 
supplement  its  responses  to  Cortron’s  interrogatories  and  production  requests. 




                                              30 
district  courts  to  “take  a  liberal  view”  toward  the  withdrawal  of  a 
claim  of  privilege,  which  “allows  adjudication  based  on 
consideration of all the material facts.”76  

        A  district  court  “may  be  fully  entitled”  to  preclude  the 
presentation  of  evidence  “about  matters  previously  hidden  from 
discovery  through  an  invocation  of”  privilege,  if  a  party  has 
manipulated the privilege “primarily to abuse, manipulate or gain an 
unfair  strategic  advantage  over  opposing  parties.”77  Here,  however, 
we agree with the District Court that MacDermid did not proceed in 
bad  faith.  To  the  contrary,  MacDermid  vigorously  defended  its 
privilege until the United States District Court for the District of New 
Jersey  made  a  finding  of  waiver  over  MacDermid’s  objection. 
MacDermid  then  promptly  sought  to  introduce  the  newly 
unprivileged evidence in the instant litigation.  

        Nor  has  Cortron  shown  that  it  was  prejudiced  by  the  District 
Court’s  ruling.  Cortron  had  ample  opportunity  to  respond  to 
MacDermid’s  late  disclosures  and  to  prepare  to  rebut  the  newly 
produced evidence at trial. MacDermid invited Cortron in September 
2013—eight  months  before  the  evidentiary  ruling  at  issue  here—to 
depose  Cordani  on  the  questions  as  to  which  MacDermid  had 


But we have rejected the view that Rule 37(c)(1) invariably requires exclusion. See 
Design Strategy, Inc. v. Davis, 469 F.3d 284, 297–98 (2d Cir. 2006). 
   76 4003–4005 5th Ave., 55 F.3d at 84. 
   77 Id. at 84–85. 




                                            31 
previously asserted  a  privilege.  Cortron  declined to  do so. After  the 
District  Court’s  ruling  of  June  4,  2014,  Cortron  re‐deposed  Cordani 
and  three  other  witnesses,  and  MacDermid  supplemented  its 
relevant  interrogatory  response.  The  District  Court  also  offered 
Cortron an opportunity to designate an expert on patent validity, but 
Cortron  declined  to  do  that  as  well.  Moreover,  Cortron  rejected  an 
opportunity  to  pursue  a  continuance.78  Cortron  must  bear  the 
consequences of these tactical decisions.79 

         C. Denial of Remittitur or New Trial on CUTSA Damages 

         Finally, we consider Cortron’s argument that the jury’s award 
of $3,790,939 for damages under CUTSA was excessive, and that the 
District Court therefore should have remitted the award or ordered a 
new trial on CUTSA damages.  

         We review for “abuse of discretion” a district court’s denial of 
remittitur or a new trial on damages.80 “In considering motions for a 
new  trial  and/or  remittitur,  the  role  of  the  district  court  is  to 

    78  Cf. Manley v. AmBase Corp., 337 F.3d 237, 247 n.7 (2d Cir. 2003) (“Although 
[appellant] complains that [appellee’s] motion to preclude the use of [a] discovery 
deposition  was  not  made  until  the  eve  of  the  second  trial,  the  record  fails  to 
evidence  prejudice,  particularly  since  [appellant]  did  not  seek  a 
continuance . . . .”);  United  States  v.  Andrews,  381  F.2d  377,  378  (2d  Cir.  1967) 
(“If . . . appellant . . . was surprised by the . . . evidence, his proper remedy would 
have been to seek a continuance . . . .”). 
    79 See Lee v. Edwards, 101 F.3d 805, 813 (2d Cir. 1996) (“We are disinclined . . . to 
facilitate a new trial in which the defense can repair a tactical error.”). 
    80 Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 126 (2d Cir. 2014). 




                                            32 
determine  whether  the  jury’s  verdict  is  within  the  confines  set  by 
state  law,  and  to  determine,  by  reference  to  federal  standards 
developed under Rule 59, whether a new trial or remittitur should be 
ordered.”81 

        Under Connecticut law, “the relevant inquiry” in determining 
whether  an  award  is  excessive  is  whether  it  “falls  within  the 
necessarily  uncertain  limits  of  fair  and  reasonable  compensation  or 
whether it so shocks the conscience as to compel the conclusion that 
it was due to partiality, prejudice or mistake.”82 Damages may also be 
excessive  under  Connecticut  law  “when  the  record,  viewed  in  the 
light  most  favorable  to  the  plaintiff,  does  not  support  the  juryʹs 
award.”83 

        Cortron  argues  that  the  jury’s  award  of  damages  under 
CUTSA  lacked  an  evidentiary  basis.  MacDermid’s  CUTSA  claim 
derived  from  Cortron’s  transfer  to  DuPont  of  technical  information 
for  LAVA  machines.  The  jury’s  award  of  damages  was  based  on an 
estimate  by  MacDermid’s  expert,  James  Levinsohn,  of  the  amount 
Cortron and MacDermid would have agreed Cortron would pay in a 



   81 Stampf v. Long Island R.R. Co., 761 F.3d 192, 204 (2d Cir. 2014) (brackets and 
internal quotation marks omitted). 
   82   Duncan  v.  Mill  Mgmt.  Co.  of  Greenwich,  60  A.3d  222,  244  (Conn.  2013) 
(internal quotation marks omitted); accord Munn v. Hotchkiss Sch., 795 F.3d 324, 335 
(2d Cir. 2015). 
   83 Duncan, 60 A.3d at 244. 




                                          33 
“hypothetical  negotiation”  for  the  right  to  give  DuPont  that 
information. 

         Cortron  does  not  challenge  Levinsohn’s  use  of  a  hypothetical 
negotiation  to  estimate  CUTSA  damages.84  Rather,  Cortron  argues 
that  Levinsohn’s  estimate  was  too  speculative  to  support  the  jury’s 
award.  In  particular,  Cortron  argues  that,  in  any  hypothetical 
negotiation,  it  would  have  paid  MacDermid  “no  more  than  the 
amount  for  which”  Cortron  could  have  resold  the  technical 
information to DuPont.85 The record, Cortron maintains, is devoid of 
any  information  suggesting  what  that  amount  might  have  been, 
especially  since—according  to  Cortron—DuPont  had  “no  use”  for 
technical  information  about  existing  LAVA  machines,  which  were 
inferior to DuPont’s own FAST processors.86 At most, Cortron argues, 
DuPont  would  have  paid  no  more  than  what  it  would  have  cost  to 




       An  award  based  on  a  “hypothetical  negotiation,”  also  known  as  a 
    84

“reasonable  royalty,”  is  common  “in  both  trade  secret  and  patent  cases.”  Vt. 
Microsystems,  Inc.  v.  Autodesk,  Inc.,  138  F.3d  449,  450  (2d  Cir.  1998).  Connecticut 
courts  have  not  resolved  whether  this  methodology  is  compatible  with  CUTSA. 
Compare  MacDermid,  Inc.  v.  Cookson  Grp.,  PLC,  No.  X10UWYCV095014518,  2014 
WL  7525513,  at  *6–8  (Conn.  Super.  Ct.  Nov.  21,  2014),  with  Evans  v.  Gen.  Motors 
Corp., No. X06CV940156090S, 2003 WL 21040255 (Conn. Super. Ct. Apr. 22, 2003). 
Because  Cortron  does  not  suggest  otherwise,  we  assume  without  deciding  that 
CUTSA permits a “hypothetical negotiation” methodology.  
    85 Cortron Br. 63. 
    86 Id. 




                                              34 
obtain the information by reverse‐engineering a LAVA processor—a 
process that would have cost less than $30,000.87 

         Under  Connecticut  law,  a  jury  is  entitled  to  award  damages 
that are based on an expert’s estimate, especially when that estimate 
is  based  on  calculations  that  have  been  explained  to  the  jury.88 
Although  Cortron  contested  the  accuracy  and  reliability  of 
Levinsohn’s  approach,  his  estimate  was  based  on  evidence  in  the 
record,  which  the  jury  had  ample  opportunity  to  evaluate.  In 
particular, Levinsohn testified that MacDermid had spent about $3.8 
million  to  develop  the  technical  information  underlying  its  first 
generation  of  LAVA  machines;89  MacDermid’s  general  manager, 
Timothy Gotsick, offered a similar figure.90 That testimony, viewed in 
the  light  most  favorable  to  MacDermid,  was  sufficient  to  support  a 
finding  that  MacDermid  would  not  have  sold  its  technical 
information  to  Cortron  (for  resale  to  DuPont)  for  less  than  that 
amount, and that the amount therefore reflects what MacDermid and 
Cortron would have agreed to in a hypothetical negotiation.  



    87 Id. at 63–64. 
    88  See  Duncan,  60  A.3d  at  245–46;  cf.  Earlington  v.  Anastasi,  976  A.2d  689,  698 
(Conn. 2009) (holding that the trial court improperly denied remittitur when the 
jury  awarded  damages  that  were  more  than  50  percent  greater  than  what  the 
plaintiff’s expert had calculated). 
    89 J.A. 589. 
    90 J.A. 723. 




                                               35 
      We therefore conclude that the District Court did not err, much 
less “abuse its discretion,” in allowing the jury’s award to stand.  

                          III. CONCLUSION 

      To summarize, we hold as follows: 

      (1) MacDermid  failed  to  prove  harm  to  competition.  The 
         District  Court  therefore  erred  in  rejecting  Cortron’s  Rule 
         50(b)  motion  for  judgment  as  a  matter  of  law  on 
         MacDermid’s antitrust claims.  

             a. Under  section  1  of  the  Sherman  Act,  as  well  as 
                corresponding Connecticut law, a plaintiff seeking to 
                prove an antitrust violation under the so‐called “rule 
                of  reason”  must  initially  show  that  the  challenged 
                action  has  adversely  affected  competition  in  the 
                market as a whole.  

             b. A  plaintiff  may  prove  an  adverse  effect  on 
                competition  either  directly  (by  offering  evidence  of 
                higher prices, lower output, or reduced quality in the 
                relevant  market)  or  indirectly  (by  showing  that  the 
                defendant  exercised  “market  power”  in  the  relevant 
                market,  as  well  as  some  other  ground  for  believing 
                that    the    challenged    behavior     has    harmed 
                competition).  

             c. MacDermid has failed to show that Cortron’s actions 
                harmed competition in the market as a whole. 




                                   36 
                     i. MacDermid  has  not  shown  that  the  alleged 
                        Cortron‐DuPont  conspiracy  affected  prices, 
                        output, or quality in the market. 

                    ii. MacDermid  has  not  proved  that  the  alleged 
                        Cortron‐DuPont  conspiracy  reduced  the  range 
                        of  choices  available  to  consumers  or  harmed 
                        consumers in any other way.  

       (2) The  District  Court  did  not  “abuse  its  discretion”  in 
          permitting  MacDermid  to  introduce  evidence  previously 
          withheld under  the  attorney‐client  privilege and the  work‐
          product doctrine. 

       (3) The District Court did not “abuse its discretion” in denying 
          remittitur or a new trial on damages on MacDermid’s state‐
          law claim for misappropriation of trade secrets. 

       For  the  foregoing  reasons,  we  REVERSE  the  judgment  of  the 
District  Court  insofar  as  it  denied  Cortron’s  post‐verdict  motion  for 
judgment  as  a  matter  of  law  on  MacDermid’s  antitrust  claims.  We 
otherwise  AFFIRM  the  judgment  of  the  District  Court,  leaving 
undisturbed the award of damages on MacDermid’s state‐law claims 
for  misappropriation  of  trade  secrets,  unfair  trade  practices, 
computer crimes, and breach of contract. We REMAND the cause to 
the District Court to recalculate damages in a manner consistent with 
this opinion. 




                                     37